Citation Nr: 0638189	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-25 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
neck disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back condition.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
September 1979, and served in the National Guard until 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.

The issue of seizures is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claims of entitlement to service connection 
for neck and back disorders were denied by an October 1996 
rating decision; the evidence submitted since October 1996 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection.

2.  The veteran sustained neck and back injuries in a motor 
vehicle accident in January 1988.

3.  National Guard service records do not include any 
indications that the veteran aggravated his neck and back 
injuries during a period of active duty for training or 
inactive duty training during any post-January 1988 period.

4.  Private treatment records from 1988 and 1989 do not 
include any indications that the veteran aggravated his neck 
and back injuries during a period of active duty for training 
or inactive duty training.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claims of entitlement to service connection for 
neck and back disorders are reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Criteria for service connection for a neck disorder have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claims were initially denied by an October 1996 
rating decision which was not appealed and is now final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of his last rating decision in October 1996 the 
evidence of record consisted of: Records of private 
treatment; an MRI from August 1991 showing degenerative 
spurring at C4-5 and C5-6; a Social Security Administration 
decision awarding disability coverage beginning January 13, 
1988 (the date of the veteran's automobile accident); a 
letter from Dr. Olanow in December 1988 regarding possible 
diagnoses for the veteran's muscle spasms; a letter from Dr. 
Hauser in June 1989 regarding the veteran's movement 
disorder; service personnel records indicating that the 
veteran was being honorably discharged from the National 
Guard due to his spine injury; and a February 1989 
neuropsychiatric assessment which noted that the veteran had 
been unable to do any exercises with the National Guard since 
his accident.

Since October 1996, new evidence has been associated with the 
claims file including: the veteran's testimony at hearings 
before a decision review officer and the Board that following 
his automobile accident he aggravated his disability carrying 
a 225 pound mortar base while on active duty for training 
(although he stated that he did not seek immediate medical 
attention); and private treatment records reflecting 
treatment for the veteran's spine the day after his May 1988 
period of active duty for training.

Newly presented evidence is presumed to be credible for the 
purposes of reopening a claim.  In this case, the veteran has 
presented testimony that he aggravated his claimed 
disabilities of the spine while on active duty for training 
and with records showing treatment immediately after such 
service, it may be concluded for purposes of re-opening that 
taken together this raises a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence having been submitted, the claims of entitlement to 
service connection for neck and back disorders are reopened.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  

The veteran acknowledged that he injured his back and neck in 
a severe automobile accident in January 1988, but he 
testified that he aggravated these injuries during a period 
of active duty for training in which he was moving the base 
of a mortar and felt something pop in his upper back.  The 
veteran indicated that he did not seek immediate medical 
care, waiting instead until his active duty for training had 
been completed to seek treatment.  

Personnel records from the National Guard indicate that 
following the veteran's accident in January 1988 he was on 
active duty for training for two days in May 1988 (the 14th 
and the 15th).  This appears to be the only period of active 
duty for training in which the veteran was able to 
participate, although he had a number of days on inactive 
duty for training, between the date of his accident and his 
eventual separation from the National Guard.  (See a May 1989 
summary of retirement points earned, and an April 1989 
memorandum that confirmed that the veteran missed active duty 
for training in 1989.)

In any event, there is no service record reflecting any 
aggravation of the veteran's January 1988 injuries as 
occurring during active duty for training or inactive duty 
training.  The May 1988 hospital records simply reflect on-
going care for the injuries sustained in January 1988, and 
make no reference to any additional problems occurring during 
the preceding active duty for training period or inactive 
duty training.  

Further undermining the veteran's contention that he 
aggravated his back and neck during an active duty for 
training exercise is that he indicated at a 
neuropsychological assessment in February 1989, that since 
his January 1988 accident he had been unable to play 
basketball or do any exercises with the National Guard.  

In this regard, the Board observes that service personnel 
records do reflect that by April 1989, steps were being taken 
to ascertain the veteran's further fitness for service in the 
Guard, and there is a reference at that time to the veteran 
experiencing muscle spasm during a Weapons Qualification 
training in November 1988, (a period of inactive duty 
training), as evidence of his lack of fitness.  Likewise, 
July 1989 service medical records show at that time the 
veteran was determined  unqualified for retention in the 
Guard due to his disc herniation, and he was discharged the 
following month.  Private medical records, however, establish 
that the veteran first began experiencing these muscle spasms 
during his May 1988 private hospitalization, and not during 
any period of military service.  Moreover, during that May 
1988 hospitalization, the spasms were described as frequent 
and severe enough to interrupt smooth speech pattern and 
could become "very violent."  Therefore, an episode of 
spasms during a period of inactive duty training would not be 
considered an aggravation of the spasms, but simply a 
reflection of what had previously existed.  

Given that there is no objective indication that the veteran 
injured or aggravated his back or neck during active duty for 
training or inactive duty training, combined with the ongoing 
treatment for neck and back pain both before and after active 
duty for training, the preponderance of evidence is against a 
finding that the veteran's neck or back disability was either 
injured in, or aggravated during, service. Therefore these 
aspects of the veteran's appeal are denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2006.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran was specifically informed of the 
meaning of "new" and "material" with regard to the 
evidence needed to substantiate his claims.

Private treatment records have been obtained, as have service 
medical records and personnel records.  Additionally, the 
veteran testified at hearings before both a decision review 
officer and the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

 
ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for a neck disorder and 
a back disorder are reopened.

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006) which addresses notice to be 
given a claimant attempting to re-open a claim and requires 
more than just a general statement that the evidence 
submitted must relate to the basis of the prior denial.  
Instead, the notice must describe more specifically and 
affirmatively the kind of evidence that is required to reopen 
the claim.  Here, in February 2006, the veteran was sent a 
general letter informing him that in order to reopen his 
claim, he had to submit new and material evidence.  The 
letter indicated that "new" meant that it had not been 
previously submitted to VA, and "material" meant that the 
additional evidence must pertain to the reason that the 
veteran's previous claim was denied.  Additionally, the claim 
indicated that the veteran's claim was previously denied 
because the evidence submitted was not new and material.  
However, the veteran's previous claim was actually denied 
because the evidence did not show that the veteran's seizure 
disorder either occurred during, or was caused by, his time 
in service.  In light of the Kent decision, the February 2006 
notice is inadequate in that it does not inform the veteran 
why his previous claim was denied, or what information he 
needs to submit to reopen his claim.

Additionally, the veteran testified at both of his hearings 
that he had undergone an MRI which showed that he had lesions 
on one side of his brain; and he indicated that he was being 
treated for them by a doctor in Sarasota, Florida.  However, 
it is unclear what the doctor's name was from either the RO 
hearing transcript or from the Board hearing transcript.  In 
the RO hearing transcript, the treating physician was noted 
to be Dr. Arden and at the Board hearing his name was Ange 
Din.  As these records may assist the veteran in establishing 
his claim, they should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen his claim, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claim.  Further, ask him 
to submit any evidence in his possession 
which pertains to his claim, and provide 
the veteran an explanation as to the 
meanings of "new" evidence and 
"material" evidence within the context 
of his claim.  Additionally, explain to 
him that his claim was previously denied 
because the evidence did not show that 
his seizure disorder either occurred in, 
or was caused by, his time on either 
active duty for training or was the 
result of an injury while on inactive 
duty for training.  The veteran should 
also be informed of the evidence 
necessary to substantiate a claim of 
entitlement to service connection for a 
seizure disorder within the context of 
National Guard service.

2.  Request the veteran to provide the 
name of the doctor(s) who diagnosed him 
with lesions on the brain and/or 
otherwise treated him for seizures, and 
then request the identified treatment 
records.   

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


